Citation Nr: 1020348	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from October 1943 to April 1946, and died in 
November 2006.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In her April 2008 Substantive Appeal 
(VA Form 9), the appellant requested a hearing before the 
Board; she withdrew the request in writing in June 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In the July 2009 remand, the Board instructed the RO to 
secure a medical advisory opinion as to whether the Veteran's 
service-connected residuals of right shoulder shrapnel wound, 
at least as likely as not caused or contributed to cause or 
hastened his death.  The Board further instructed that the 
consulting physician should specifically comment on the May 
and July 2007 and June 2008 statements by Dr. S. H.  A 
medical advisory opinion was obtained in February 2010.  The 
physician noted he reviewed the comments from May and July 
2007 by Dr. S. H.  However, the Board finds that he did not 
adequately address the statements by Dr. S. H.  Specifically, 
in the July 2007 opinion Dr. S. H. stated "recurrent 
irritation by a foreign body like a bullet lodged in the 
right shoulder tissue accompanied with and without recurrent 
infection would lead to Malignancy acting as a primary source 
with secondary metastatic lesion to the lungs and ultimately 
leading to cardiopulmonary/respiratory arrest and death."  
The February 2010 VA opinion did not address/account for this 
rationale in the July 2007 conflicting medical opinion, and 
therefore is nonresponsive to the Board's remand request.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one).  Therefore, the Board has no 
recourse but to again remand the case for another medical 
advisory opinion.  

In addition, the July 2009 remand instructed the appellant 
should be provided notice of the provisions of the Veterans 
Claims Assistance Act (VCAA) in accordance with the United 
States Court of Appeals for Veterans Claims decision in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007) to the effect 
that in the context of dependency and indemnity compensation 
(DIC) claims, notice must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

VCAA notice was provided to the appellant via a letter dated 
in September 2009.  However, that letter incorrectly 
identified the conditions for which the Veteran was service-
connected at the time of his death.  Specifically, it stated 
he had established service connection for shell fragment 
wound posterior right shoulder and heart disease.  Notably, 
the Veteran had not established service connection for heart 
disease (such disease was considered, but noted as not found, 
in connection with a claim for nonservice-connected VA 
pension benefits, that was denied in an October 1977 rating 
decision).  While it is not clear that the appellant was 
prejudiced by this notice defect, as the matter is being 
remanded anyway, there is opportunity to provide her 
corrective notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the appellant a 
corrective notice letter providing her the 
notice required in claims for DIC under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which the Veteran was 
service connected at the time of his death 
(i.e., residuals right shoulder shrapnel 
wound, only).  

2.  The RO should then arrange for the 
Veteran's claims file to be returned to 
the physician who provided the February 
2010 advisory opinion, if available (to 
another appropriate physician if not), for 
review and a medical advisory opinion as 
to whether the Veteran's service-connected 
residuals of right shoulder shrapnel 
wound, at least as likely as not (i.e., a 
50 percent or better probability), caused 
or contributed to cause or hastened his 
death.  The consulting physician must 
explain the rationale for the opinions 
given.  The explanation of rationale must 
include comment on the opinions already of 
record, specifically including the July 
2007 statement/opinion by Dr. S. H.  The 
consulting physician should also offer an 
opinion as to whether the Veteran's 
service-connected right shoulder shell 
fragment wound residuals otherwise 
contributed to cause or hastened his 
death.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

